Citation Nr: 0705067	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus, type II, from January 26, 1999, to 
February 12, 2003.  

2. Entitlement to an initial rating higher than 60 percent 
for diabetes mellitus, type II, from February 13, 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1954 to December 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.                 

In July 2004, the veteran withdrew his request for a Travel 
Board hearing and requested that his case be forwarded to the 
Board.

The issue of an initial rating higher than 60 percent for 
diabetes mellitus, type II, from February 13, 2003, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In the substantive appeal, dated in June 2004, the veteran 
raised the issue of service connection for a post-traumatic 
syndrome, which is referred to the RO for appropriate action.


FINDING OF FACT

For the period of time from January 26, 1999, to February 12, 
2003, diabetes mellitus, type II, required insulin and a 
restricted diet without regulation of activities.  

CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 20 
percent for diabetes mellitus, type II, from January 26, 
1999, to February 12, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).   

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran pre-adjudication VCAA notice by 
letter dated in December 2002 on the underlying claim of 
service connection.  Since the claim for increase followed 
the initial grant of service connection for which there was 
proper VCAA notice, the statutory VCAA notice has served its 
purpose and the application of the VCAA is no longer required 
because the claim has already been substantiated, and other 
statutory and regulatory provisions were applied to ensure 
that the veteran received the proper notice as to the rating 
for the disabilities in the statement of the case as required 
by 38 U.S.C.A. § 7105(d).  Dingess at 19 Vet. App. 490-92.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained VA 
records and private medical records.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, no further assistance to the veteran 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In January 1999, the veteran filed his original claim of 
service connection for diabetes mellitus, type II.  

VA records, dated from September 2000 to December 2002, show 
that the veteran was prescribed insulin twice a day.  In 
October 2002, it was noted that the veteran's activities of 
daily living were within normal limits.  In November 2002, 
while the veteran was hospitalized for colon cancer, it was 
noted that prior to his admission, the veteran was in 
excellent physical condition for his age due to regular 
aerobic exercise.  It was further reported that the veteran 
had been very active and would regularly exercise, including 
walking and running.  In addition, it was indicated that the 
veteran was working.  In December 2002, it was indicated that 
the veteran was adhering to frequent small meals and a 
diabetic diet.  

In a rating decision in June 2003, the RO granted service 
connection for diabetes mellitus, type II, and assigned a 20 
percent rating, effective from January 26, 1999, and a 60 
percent disability rating, effective from February 13, 2003, 
under Diagnostic Code 7913.  




Analysis

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The RO assigned a 20 percent rating for diabetes mellitus, 
type II, under Diagnostic Code 7913 from January 26, 1999, to 
February 12, 2003. 

Under Diagnostic Code 7913, a 20 percent rating is assigned 
for diabetes mellitus requiring insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  
The criteria for the next higher rating, 40 percent, are 
insulin, a restricted diet, and regulation of activities. 
38 C.F.R. § 4.119, Diagnostic Code 7913.    

Since the veteran disagreed with the initial rating following 
the initial grant of service connection for diabetes 
mellitus, type II, the Board will consider whether separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings."  
Fenderson v. West, 12 Vet. App. 119 (1999).       

The evidence of record shows that from January 26, 1999, to 
February 12, 2003, the veteran required daily injections of 
insulin and was on a restricted diet.  However, the criteria 
for the next higher rating, 40 percent, in addition to 
insulin dependence and a restricted diet, requires regulation 
of activities.  The evidence as to the regulation of 
activities from January 26, 1999, to February 12, 2003, does 
not show that the veteran had his activities regulated as a 
result of his diabetes mellitus during this period.  VA 
records show that prior to the veteran's hospitalization for 
his nonservice-connected colon cancer in November 2002 he 
exercised regularly and was very active, including at his 
employment.  Thus, the evidence of record does not show that 
diabetes resulted in any required restriction of physical 
activity during the period from January 26, 1999, to February 
12, 2003.  

In light of the above, the Board concludes that the criteria 
for an initial rating higher than 20 percent from January 26, 
1999, to February 12, 2003, have not been met.   Fenderson, 
12 Vet. App. at 119.   

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 20 percent for diabetes 
mellitus, type II, from January 26, 1999, to February 12, 
2003, is denied.  


REMAND

In May 2006, the veteran timely submitted additional evidence 
directly to the Board.  The evidence, consisting of VA 
records from March to May 2006, show that the veteran had 
recurrent hypoglycemic reactions, which suggests a material 
change in the disability since he was last examined by VA in 
2005. 

In light of the above, the Board determines a need to verify 
the current severity, 38 C.F.R. § 3.327, and the case is 
REMANDED for the following action:

1. Obtain VA records from the West Los 
Angeles VAMC since May 2006.  

2. Schedule the veteran for a VA 
examination to determine the current level 
of impairment due to diabetes mellitus, 
type II.  The claims folder should be made 
available to the examiner for review. 

The examiner is asked to comment on 
whether the veteran has episodes of 
ketoacidosis or hypoglycemic reactions and 
if such episodes require hospitalizations, 
requiring hospitalization at least three 
times a year or weekly visits to a 
diabetic care provider, plus either 
progressive loss of weight and strength or 
other complications.

3. After the above action is completed, 
adjudicate the claim.  If the benefit 
sought remains denied, the veteran should 
be provided a supplemental statement of 
the case, and the case should be returned 
to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


